NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            SEP 07 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

MONICA NAPOLES,                                 No. 09-72838

              Petitioner,                       Agency No. A070-818-532

  v.
                                                MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 1, 2010**
                                Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and WHELAN, Senior
District Judge.***

       Petitioner Monica Napoles (“Napoles”) petitions for review of a final removal

order issued on August 5, 2009, by the United States Department of Homeland

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Thomas J. Whelan, Senior United States District Judge
for the Southern District of California, sitting by designation.
Security (“DHS”). The sole issue is whether DHS properly reinstated an order of

removal against Napoles, who had been granted voluntary departure but failed to

depart the United States on or before June 5, 1996, as required.

      One day prior to the expiration of her voluntary departure period, Napoles filed

a request for extension, which was denied on June 14, 1996. Napoles basically argues

that this court should hold that the filing of her extension request tolled the voluntary

departure period, and that she should be given a reasonable amount of time after the

denial of the extension (she suggests 30 days) to comply with that order. She argues

that therefore she departed voluntarily and not under an order of deportation, and there

is no deportation order to reinstate.

      However, even assuming without deciding that Napoles is correct that the

voluntary departure clock should be tolled while her request for extension was

pending, tolling does not otherwise extend the amount of time granted for voluntary

departure. See Barroso v. Gonzales, 429 F.3d 1195, 1206 (9th Cir. 2005) (addressing

tolling during pendency of motion to reopen). In other words, tolling will stop the

clock, but it does not add days to the clock; the number of days remaining on the

departure clock remain the same after the tolling period ends. See Desta v. Ashcroft,

365 F.3d 741, 747 (9th Cir. 2004) (“While we are stopping the clock from running on




                                           2
the time petitioner has to depart voluntarily, we are not adding more time to that

clock.”).

      Although given nine months to depart, Napoles waited until there was only one

day remaining in the voluntary departure period to file her request for an extension.

Thus, she had only one day following the denial on June 14 to voluntarily depart the

United States. As such, by at least June 15 the voluntary departure order converted

to an order of removal, which was properly subject to reinstatement under 8 U.S.C.

§ 1231(a)(5).1

      PETITION DENIED.




      1
       Because of our conclusion, we need not reach Napoles’ alternative argument
that she would not be subject to reinstatement if she is deemed to have voluntarily
departed.
                                         3